DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In regards to Claims 27-52, please replace claims 27-52 with the following:
27.	(Currently Amended) A telecommunications component comprising:
an outer housing containing optical fibers, the outer housing including:
a cover;
a plurality of ports disposed on the cover; and
a badge holder, the badge holder being configured to receive a 
badge, wherein the badge holder is immediately adjacent at least one port;
a badge configured to be inserted into and retained with the badge holder, the badge including:
indicia relating to an identity of at least one port of the plurality of ports;
a pair of arms extending from opposing sides to engage with the badge holder of the outer housing; and 
a securing feature that is configured to secure the badge within the badge holder;
wherein the securing feature includes at least one of a projection and a recess separate from the pair of arms, wherein the at least one of the projection and the recess mate with a corresponding other of the projection and the recess disposed within the badge holder.

28.	(Original) The telecommunications component of claim 27, wherein the cover includes a plurality of badge holders, wherein the telecommunications component includes a plurality of badges positioned in at least some of the plurality of badge holders.
 
29.	(Cancelled) 

30.	(Previously Presented) The telecommunications component of claim 27, wherein the securing feature is positioned between the pair of arms.

31.	(Currently Amended) The telecommunications component of claim 27 

32.	(Previously Presented) The telecommunications component of claim 27, wherein the badge includes the pair of arms each having a badge holder engaging feature, wherein each badge holder engaging feature is configured to mate with a corresponding badge engaging feature of the badge holder of the telecommunications component. 

33.	(Previously Presented) The telecommunications component claim 32, wherein the badge holder engaging feature is a projection and a rectangular channel, the projection including at least one ramped side and at least one non-ramped side.

34.	(Previously Presented) The telecommunications system of claim 33, wherein the badge holder engaging feature of the badge includes at least one ramped surface outside of the rectangular channel.

35.	(Cancelled)



37.	(Previously Presented) The telecommunications component of claim 27, wherein the badge further includes a feature that is identifying of the source of the telecommunications component, wherein the feature is at least one of a logo, a specific color, text information, a barcode, a QR code, and a RFID tag.
38-41. (Cancelled) 

42.	(Currently Amended) A telecommunications component comprising:
an outer housing containing optical fibers, the outer housing including a base and a cover positionable over the base;
at least one port disposed in the outer housing; 
a badge holder disposed in the outer housing, the badge holder being configured to receive a badge; and
a badge configured to be inserted into and retained with the badge holder, the badge including:
indicia relating to an identity of at least one port of the plurality of ports;
a pair of arms extending from opposing sides to engage with the badge holder of the outer housing; and 
a securing feature that is configured to secure the badge within the badge holder;
wherein the securing feature includes at least one of a projection and a recess separate from the pair of arms, wherein the at least one of the projection and the recess mate with a corresponding other of the projection and the recess disposed within the badge holder.

43.	(Previously Presented) The telecommunications component of claim 42, wherein the cover includes a plurality of badge holders, wherein the telecommunications 

44.	(Previously Presented) The telecommunications component of claim 42, wherein the badge holder is immediately adjacent at least one port.

45.	(Previously Presented) The telecommunications component of claim 42, wherein the plurality of ports are disposed on the cover.

46.	(Previously Presented) The telecommunications component of claim 42, wherein the telecommunications component includes a plurality of badges positioned in at least some of the plurality of badge holders.

47.	(Cancelled) 

48.	(Previously Presented) The telecommunications component of claim 42, wherein the badge includes the pair of arms each having a badge holder engaging feature, wherein each badge holder engaging feature is configured to mate with a corresponding badge engaging feature of the badge holder of the telecommunications component.

49.	(Previously Presented) The telecommunications component of claim 48, wherein the badge holder engaging feature is a projection and a rectangular channel, the projection including at least one ramped side and at least one non-ramped side.

50.	(Previously Presented) The telecommunications component of claim 49, wherein the badge holder engaging feature of the badge includes at least one ramped surface outside of the rectangular channel.

51.	(Previously Presented) The telecommunications component of claim 42, wherein the outer housing includes a plurality of ports, wherein the badge holder is immediately 

52.	(Previously Presented) The telecommunications component of claim 42, wherein the badge further includes a feature that is identifying of the source of the telecommunications component, wherein the feature is at least one of a logo, a specific color, text information, a barcode, a QR code, and a RFID tag.

Authorization for this examiner’s amendment was given in an interview Loretta Freeman on 3/09/2022.

Drawings
Fifty-two (52) sheets of formal drawings were filed on 9/29/2020 and have been accepted by the Examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 27-28, 30-34, 36-37, 42-46 and 48-52 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited on attached form PTO-892 is most relevant prior known, however, the invention of Claims 27-28, 30-34, 36-37, 42-46 and 48-52, distinguishes over the prior of record for the following reasons:
The closest prior art record belongs to the US Patent Application Publication to Lipke 2016/0276779US.

Lipke does not teach “A telecommunications component comprising: an outer housing containing optical fibers, the outer housing including: a cover; wherein the securing feature includes at least one of a projection and a recess separate from the pair of arms, wherein the at least one of the projection and the recess mate with a corresponding other of the projection and the recess disposed within the badge holder” along with other limitations as recited in claims 27 and 42.
Claims 28, 30-34, 36-37 are dependent on claim 27, claims 42-46 and 48-52 are dependent on claim 42. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                                                                                                                              

/SUNG H PAK/Primary Examiner, Art Unit 2874